Citation Nr: 1739345	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 31, 1993 for the grant of service connection for coronary artery disease, for purposes of retroactive benefits.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel








INTRODUCTION

The Veteran served on active duty from January 1956 to July 1956 and from November 1958 to April 1978, to include service in the Republic of Vietnam.  He was awarded a Bronze Star Medal, among other decorations.  The Veteran died in December 2001.  The appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Board remanded the case to the RO for additional development.  

The Veteran first filed a claim for service connection for heart disease on June 29, 1992.  In a September 1992 rating decision, the RO denied the Veteran's claim.

Ischemic heart disease was added to the list of diseases presumed to be related to herbicide exposure, effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  In December 2010, the RO initiated a special review of the Veteran's claims folder pursuant to Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

By correspondence dated in December 2010, VA informed the appellant that the Veteran's case was identified as a potential Nehmer class-member case based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  In a May 2011 rating decision, the RO denied an effective date earlier than October 31, 1993 for the grant of service connection for coronary artery disease, finding that this was the earliest date that entitlement arose.  The RO found that the earliest claim for Nehmer purposes was VA Form 21-4138, Statement in Support of Claim, received by VA on June 29, 1992.  The RO maintained that the Veteran was granted service connection for heart disease from the date that he was first diagnosed with the condition; therefore, there was no entitlement to an earlier effective date.

A Nehmer class member includes a surviving child of a deceased Vietnam veteran who died from a covered herbicide disease, such as ischemic heart disease (including coronary artery disease) and under 38 C.F.R. § 3.816, there is a limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  The Board notes that the Veteran in this case served in the Republic of Vietnam during the Vietnam era and died as a result of hepatic cirrhosis, pulmonary emphysema, and arteriosclerotic cardiovascular disease.  

As noted, the Veteran died in 2001, well before VA began its review of the Veteran's claims folder and adjudicate the issue of entitlement to service connection for coronary artery disease.  Regarding payment of benefits stemming from claims readjudicated in accordance with Nehmer, the Board notes that when a Nehmer class member entitled to retroactive benefits dies prior to receiving payment of any such benefits, VA will pay the amount of retroactive benefits due an identified payee in accordance with 38 C.F.R. § 3.816(f) without requiring an application from the payee.  38 C.F.R. § 3.816(f) (2016).  The provisions of 38 U.S.C.A. § 5121(c) (West 2014) and 38 C.F.R. § 3.1000(c) (2016) requiring survivors to file claims for accrued benefits do not apply to Nehmer payments under 38 C.F.R. § 3.816(f).  The regulations, at § 3.816(f)(ii), provides for the payment of unpaid benefits to the children of Nehmer class members, regardless of age.  Thus, there is no need for a potential beneficiary to submit a timely application for any available retroactive Nehmer benefits.  Rather, any such benefits owing the now-deceased Veteran must be paid to the first individual or entity listed in 38 C.F.R. § 3.816(f)(i)-(iv).  Therefore, the appellant is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was originally scheduled for a Board hearing in Washington, D.C.  In a letter dated in June 2017, the appellant requested that her hearing instead occur at a VA facility near where she lived.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person or by videoconference.  The United States Court of Appeals for Veterans Claims has determined that a claimant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant should be scheduled for the next available hearing at the RO before a Veterans Law Judge from the Board

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing to be conducted at the RO before a member of the Board or via videoconference, and notify her of the scheduled hearing at the current address of record.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




